Citation Nr: 0510034	
Decision Date: 04/06/05    Archive Date: 04/15/05

DOCKET NO.  01-01 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Basic eligibility for Dependents' Educational Assistance 
(DEA) under Chapter 35, Title 38, United States Code.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
February 1946.  He died in February 1997; the appellant is 
the veteran's surviving spouse.

Initially, this matter came before the Board of Veterans' 
Appeals (Board) on appeal from a May 2000 rating decision 
issued in June 2000 by the St. Petersburg, Florida Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In April 2001, the appellant withdrew her request for an RO 
hearing.  38 C.F.R. § 20.704(e) (2004).

In August 2003, the Board determined that new and material 
evidence had been received, reopened the appellant's claims 
for entitlement to service connection for cause of the 
veteran's death and for entitlement to DEA benefits, and 
remanded the case for a de novo review and additional 
development.  The case now is before the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist duties to the appellant by obtaining and 
fully developing all relevant evidence necessary for the 
equitable disposition of the issues addressed in this 
decision.

2.  The veteran died on February [redacted], 1997.  The original 
death certificate lists the immediate cause of death as 
respiratory failure due to carcinoma of the lung.  Chronic 
obstructive pulmonary disease (COPD) was listed under other 
significant conditions contributing to death but not 
resulting in the underlying cause.  The amended death 
certificate lists the immediate cause of death as carcinoma 
of the lung due to or as a consequence of COPD.  Peripheral 
vascular disease (PVD) with acute ischemia of the left leg 
and surgical thrombectomy were listed as other significant 
conditions contributing to death but not resulting in the 
underlying cause.
 
3.  The appellant was married to the veteran at the time of 
his death.

4.  At the time of the veteran's death, he was service-
connected for residuals of an injury to Muscle Group XI of 
the left lower extremity with fractures of the left tibia and 
fibula, rated as 30 percent disabling; scars of the right 
calf as residuals of a shell fragment wound (SFW), rated as 
10 percent disabling; and scars of the right and left thighs 
as residuals of a SFW, rated as noncompensable (zero 
percent); for a combined evaluation of 40 percent.

5.  There is no competent evidence that establishes a nexus 
between the cause of the veteran's death and service or shows 
that any of the veteran's service-connected disabilities 
substantially or materially contributed to the cause of his 
death.  

6.  At the time of his death, the veteran did not have a 
service-connected total disability which was permanent in 
nature.


CONCLUSIONS OF LAW

1.  A service-connected disability(ies) neither caused nor 
contributed substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 
38 C.F.R. § 3.312 (2004).

2.  The requirements for basic eligibility for DEA under 
Chapter 35, Title 38, United States Code, have not been met.  
38 U.S.C.A. §§ 3501, 3510 (West 2002); 38 C.F.R. § 3.807 
(2004); 38 C.F.R. § 21.3021 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA) was enacted and became effective.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The 
VCAA eliminated the requirement that a claimant submit 
evidence of a well-grounded claim and provides that VA will 
notify the claimant and the claimant's representative, if 
any, of information required to substantiate a claim and will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA also revised the provisions of 38 
C.F.R. § 3.159 in view of the VCAA statutory changes.  See 66 
Fed. Reg. 45,620-32 (Aug. 29, 2001).  The amendments were 
effective November 9, 2000, except for the amendment to 38 
C.F.R. 
§ 3.156(a) (2004), which was effective August 29, 2001.  

In compliance with the August 2003 Board remand, the claims 
file includes documentation that VA has complied with the 
duties to assist and notify the claimant as set forth in the 
VCAA and a copy of an April 2004 medical opinion pertaining 
to whether a service-connected disability caused or 
contributed to the ultimate cause of the veteran's death.  In 
November 2004, the RO readjudicated the appellant's claims 
and issued a supplemental statement of the case (SSOC).  
Given the foregoing, the Board finds that the VA has 
substantially complied with the Board's August 2003 remand.  
See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand 
not required under Stegall v. West, 11 Vet. App. 268 (1998) 
where Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board is satisfied that all relevant facts have been 
properly developed, to the extent possible, with regard to 
the issues discussed and no further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5103A (West 2002).  The appellant 
was afforded the opportunity to provide lay or medical 
evidence, which might support her claim.  She withdrew her 
request for a hearing and indicated in statements dated in 
October 2002 and March 2004 that she had no more evidence to 
submit.  In variously dated letters, statements of the case 
(SOCs) dated in May 1999 and December 2000, an SSOC, two 
rating decisions, and their cover letters, VA informed the 
appellant of what was needed to establish service connection 
for the cause of the veteran's death and entitlement to DEA 
benefits, she was given additional chances to supply any 
pertinent information or to indicate where such information 
could be obtained.  North Florida Regional Hospital medical 
records, two certificates of death, two private physician 
statements, two VA medical opinions, various VA examination 
reports, and available service medical records for the 
veteran have been associated with the claims file.  Lay 
statements from the appellant and her representative also 
have been associated with the file.  Thus, the Board finds 
that VA has obtained, or made reasonable efforts to obtain, 
all evidence, which might be relevant to her claim.  
Accordingly, the Board finds that no further assistance to 
the appellant in acquiring medical evidence is required by 
statute.  38 U.S.C.A. § 5103A (West 2002).  Under these 
circumstances, the Board finds that the service medical 
records, post-service non-VA treatment records, VA 
examination reports, private and VA medical opinions, two 
rating actions, and lay statements, are adequate for 
determining whether the criteria for service connection for 
the cause of the veteran's death and for entitlement to DEA 
benefits have been met.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  The 
Board finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.

In the present case, a substantially complete application for 
service connection for the cause of the veteran's death and 
DEA benefits was originally received in October 1997.  In an 
April 1998 rating decision, the RO first denied the 
appellant's claims for entitlement to service connection for 
the cause of the veteran's death and entitlement to DEA.  
Even though she filed a notice of disagreement and a SOC was 
issued in May 1999, the appellant failed to perfect a timely 
appeal.  In April 2000, the appellant sought to reopen her 
claims.  In a May 2000 rating decision, the subject of this 
appeal, the RO reopened her claims and denied them on the 
merits.  In a subsequent SSOC, VA provided the appellant with 
the regulations implementing the provisions of the VCAA and 
additional notice regarding what information and evidence had 
been submitted and considered and readjudicated both issues 
on the merits, confirming the previous denials.  In an 
October 2002 letter, the Board provided notice of the 
provisions of the VCAA to the appellant and specifically 
informed her that she needed to provide medical evidence 
showing that a disability for which service connection had 
been established at the time of death, or for which service 
connection should have been established, was either a primary 
of contributory cause of the veteran's death.  Subsequently, 
VA provided another VCAA letter in March 2004 and told her 
that it was her responsibility to ensure that all evidence in 
support of her claims not in the possession of the Federal 
Government was received.  Although the VCAA notice letters 
that were provided to the appellant do not contain the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to her claims.  In variously dated 
letters to the appellant, two rating decisions, two SOCs, an 
SSOC, and their cover letters, VA provided additional notice 
to the appellant regarding what information and evidence must 
be submitted by the claimant, what information and evidence 
might be, or had been, obtained by VA, and gave the veteran 
additional time to submit any comment concerning any 
additional evidence that pertained to her claims.  In these 
communications, VA also informed the appellant of what 
information and evidence was needed to substantiate her 
claims and what information she needed to submit and what VA 
would do or had done.  

In reviewing the agency of original jurisdiction (AOJ) 
determination on appeal, the Board is required to review the 
evidence of record on a de novo basis and without providing 
any deference to the AOJ's decision.  As provided by 
38 U.S.C.A. § 7104(a), all questions in a matter which under 
38 U.S.C.A. § 511(a) are subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary, 
and such final decisions are made by the Board.  Because the 
Board makes the final decision on behalf of the Secretary 
with respect to claims for veterans' benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication notice constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2004).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single and 
earlier notice to the appellant covering all content 
requirements is harmless error.

The Board finds that VA has notified the appellant of the 
evidence needed to adjudicate her claims and has obtained and 
developed all relevant evidence necessary for an equitable 
disposition of the issues discussed in this decision.  Thus, 
the Board finds that there has been no prejudice to the 
appellant in this case that would warrant further notice or 
development, her procedural rights have not been abridged, 
and the Board will proceed with appellate review.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Bernard, 4 
Vet. App. at 393.

Service Connection for Cause of Death

The appellant is the veteran's surviving spouse.  She 
contends that the active thrombosis of the arterial 
circulation of the veteran's left leg was the result of the 
gunshot and shrapnel wounds the veteran sustained in combat 
during World War II.  Since this condition is listed on the 
amended death certificate as a contributing cause of death, 
she feels that service connection should be established for 
cause of the veteran's death, which would entitle her to DEA 
benefits.

Generally, service connection may be granted for disability 
resulting from a disease or injury incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).  That a condition or injury 
occurred in service alone is not enough; there must be a 
current disability resulting from that condition or injury.  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Certain chronic disabilities 
will be presumed to be related to service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).

The Board notes that the veteran served on active duty from 
February 1943 to February 1946.  The veteran was awarded a 
Purple Heart Medal for multiple SFWs sustained during World 
War II service.  At the time of the veteran's death, he was 
service-connected for residuals of an injury to Muscle Group 
XI of the left lower extremity with fractures of the left 
tibia and fibula, rated as 30 percent disabling; scars of the 
right calf as residuals of a SFW, rated as 10 percent 
disabling; and scars of the right and left thighs as 
residuals of a SFW, rated as noncompensable; for a combined 
evaluation of 40 percent.  Although service medical records 
were available at the time of service connection in the 
1960s, his original claims file was lost and service medical 
records relating to his gunshot and shrapnel wounds are no 
longer associated with the reconstructed file.  The record 
contains original and amended certificates of death and 
conflicting evidence as to the cause of the veteran's death.

Both death certificates show that the veteran died on 
February [redacted], 1997.  The original death certificate lists the 
immediate cause of death as respiratory failure due to 
carcinoma of the lung.  COPD was listed under other 
significant conditions contributing to death but not 
resulting in the underlying cause.  The amended death 
certificate lists the immediate cause of death as carcinoma 
of the lung due to or as a consequence of COPD.  PVD with 
acute ischemia of the left leg and surgical thrombectomy were 
listed as other significant conditions contributing to death 
but not resulting in the underlying cause.  In the affidavit 
section, the physician stated that his reason for amending 
the death certificate was that the veteran was admitted on an 
emergency because of acute thrombosis of the arterial 
circulation of the left leg and that he had failed to mention 
PVD as a contributing cause of his death.  

The record also shows that the veteran's medical history 
includes findings of, and/or treatment for: atrial 
fibrillation, terminal asystolic arrest; a January 1997 
cerebrovascular accident (CVA); and coronary artery disease 
(CAD) with a previous myocardial infarction (MI).  In 
addition, an arteriogram identified an occlusion of the 
distal popliteal artery.  Thus, it was not determined whether 
the obstructing lesion was thrombotic or embolic and the 
operative report identified the procedure as a tibial 
embolectomy.

In a March 1997 letter, H. R. G., Jr., M.D., F.A.C.S., stated 
that, in view of the fact that the arteriogram showed that 
there was nothing he could do to improve the circulation of 
the veteran's leg, he felt that the leg would eventually 
require amputation.  In an August 30, 1998 letter, Dr. G. 
related that the veteran was admitted to the NFRMC with 
arterial thrombosis in his left leg; that he operated on the 
veteran for this but was unable to adequately revascularize 
the leg; and that the veteran died unexpectedly, shortly 
after an arteriogram, which was performed to evaluate the 
arterial circulation to see if anything else could be done to 
save his leg.  Dr. G. added that the exact cause of death was 
not clear at the time and that his initial opinion was that 
the veteran's acute arterial thrombosis was probably related 
to a hypercoagulable state associated with carcinoma of the 
lung, resulting in an arterial thrombus or embolus.  For a 
patient in a hypercoagulable state that had previously had 
thrombosed phlebitis in the leg, Dr. G. stated that he 
supposed that it was possible that the veteran could have 
developed another episode of acute thrombophlebitis followed 
by pulmonary embolus, resulting in his sudden death.  He told 
the veteran's widow and son that this would be one scenario 
in which the veteran's World War II injury and his death 
could be related.  The surgeon did not state categorically 
that the veteran had had superficial thrombophlebitis or DVT 
during his recent hospitalizations.  Neither of Dr. G.'s 
statements indicate the basis of his opinion that residuals 
of the veteran's war wounds could have contributed to his 
death, except for the appellant's urging that he do so.  Mere 
acquiescence with the appellant's contentions does not 
constitute competent medical evidence of diagnosis or 
causality.  LeShore v. Brown, 8 Vet. App. 406 (1996).  The 
Board finds that his statements are not a definite opinion as 
to the question of whether the veteran's service-connected 
disabilities contributed substantially or materially to the 
cause of the veteran's death.  The Board is not bound to 
accept medical opinions or conclusions, which are based on a 
history supplied secondarily by his family members, where 
that history is unsupported by the medical evidence.  See 
Black v. Brown, 5 Vet. App. 177, 180 (1993).

The United States Court of Appeals for Veterans Claims 
(Court) has found that the Board may consider a physician's 
opinion to be of less weight and credibility when the basis 
of the opinion is shown to be less than complete or 
contradicted by other evidence.  See Reonal v. Brown, 5 Vet. 
App. 458, 460-61 (1993).  Medical possibilities and 
unsupported medical opinions carry negligible probative 
weight.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  Hence, the Board finds that the statement from Dr. 
G. suggesting a link between the veteran's service-connected 
disabilities and his February 1997 demise, to be unpersuasive 
since the basis appears to be based on the assertions made by 
the veteran's wife.  Any statements linking the veteran's 
service-connected disabilities to his death are speculative 
in nature.  Thus, a nexus between the veteran's service-
connected disabilities and his demise is not established.  
See 38 C.F.R. § 3.312.

In contrast, the Board finds the May 2000 and February 2004 
VA examiners' opinions more persuasive.  After a thorough 
review of the claims file, in a May 2000 medical opinion, a 
VA physician agreed with Dr. G. that the veteran had 
developed an arterial thrombosis related to a hypercoagulable 
state associated with cancer of the lung.  He also stated 
that it was possible that the veteran could have had an 
episode of thrombophlebitis in his leg and a pulmonary 
embolus.  Although this is a possibility, the VA physician 
added that this would have to be relegated to a medical 
speculation as a pulmonary embolus was not listed as a cause 
of death and there was no autopsy performed, which might have 
shown evidence of a pulmonary embolus causing his death or 
even thrombophlebitis.  Thus, he concluded there was no 
evidence that the veteran's service-connected PVD was the 
cause of death.  However, the Board observes that the veteran 
was not service connected for PVD.

In February 2004, another VA physician examined the entire 
claims file and available service medical records, noting 
that the only service medical record was one for treatment of 
a nasopharyngitis on January 9, 1945.  There were none 
describing the veteran's lower extremity injury.  At a 
September 1981 VA examination, the veteran reported that, 
while in Italy during World War II, he sustained a shrapnel 
wound to both legs, the most severe injury occurred to his 
left calf, at which time, there was a through-and-through 
shrapnel wound that reportedly "shattered the right shin."  
The veteran required surgery and was hospitalized for almost 
year.  He had shrapnel wounds also to the right thigh with no 
bony complication or other difficulties.  At the time of that 
examination, the veteran complained of intermittent 
difficulty with prolonged walking with aching in his left leg 
from his knee me to his ankle.  He stated that he had had a 
few episodes of superficial thrombophlebitis.  The history 
was consistent with this but there was no history of a 
pulmonary embolus or DVT.  

On examination, posterior tibial pulses were present.  
Dorsalis pedis pulses were absent, bilaterally.  The 
veteran's feet were slightly cool and there was decreased and 
hair distribution.  There is no evidence of Homan's sign, 
erythema or edema.  The scars on the veteran's lower 
extremities were described.  The impression was post shrapnel 
wound in of the left calf and right thigh with traumatic 
fractures of the left tibia and fibula.  The statement of 
left tibia and fibula fracture was in contrast with the 
veteran's report of a shattered right shin.  Although there 
were no lower extremity x-ray reports in the claims file, an 
October 1981 rating decision confirmed that the veteran 
actually had fractures of the left tibia and fibula and scars 
on the right calf and both thighs and continued the veteran's 
assigned disability ratings for residuals of injury of the 
left lower extremity with fractures of the tibia and fibula, 
rated as 30 percent disabling, scars of the right calf for 
residuals of SFW, rated as 10 percent disabling, and 
residuals SFWs to the right and left thighs, rated as 
noncompensable.  None of the above-mentioned documents 
indicated that the veteran had any arterial vascular injuries 
to the lower extremity, as a result of his SFWs.  At the age 
58, with the veteran's history of a one-pack-per-day 
cigarette smoking habit, the absence of dorsalis pedis pulses 
was more likely due to cigarette smoking than due to 
traumatic injury.  It was noted that both dorsalis pedis 
pulses were absent and not just on the left side, where the 
veteran had sustained a left tibia and fibular injury.  A May 
1989 admission history and physical from the North Florida 
Regional Medical Center showed that the veteran was then 66 
years old presenting with a history of onset of cold and 
cough for several days.  It revealed that he had been 
hospitalized seven or eight years previously for 
diverticulitis.  Family history included both his parents 
dying in their seventies of heart disease, and three brothers 
and a sister, who had heart attacks, one of whom had a 
pacemaker.  There was no family history of diabetes, 
tuberculosis or cancer.  

On examination, pulses were present in the ankles without 
edema.  However, the examination did not state specifically 
which pulses were present.  Chest x-rays revealed marked COPD 
with infiltrates in both bases, probably acute.  A pulmonary 
consult showed that the veteran had smoked one pack of 
cigarettes per day for 50 years, decreasing to one-fourth to 
one-half pack in the previous year.  The impression was of a 
clinically severe COPD of emphysema plus chronic bronchitis 
with bronchospasm.  Chest x-rays revealed asymmetric 
pulmonary vascularity, left greater than the right, possibly 
an artefact.  Treatment with theophylline orally, Atrovent 
inhalers, and tapering course of prednisone was advised.  On 
November 24, 1996, the veteran was again admitted to the 
NFRMC and found to have a spiculated mass in the right upper 
lobe with right hilar adenopathy and chronic changes in both 
lungs on chest x-rays.  The veteran's right upper lobe 
spiculated lesion was thought to be due to a primary lung 
cancer rather than a metastatic cancer to the lung.  The 
veteran was readmitted, on November 29, 1996, with an acute 
inferior wall MI requiring that he undergo cardiac 
catheterization from the emergency room, left 
ventriculography revealed inferior basal hypokinesis with 
overall preserved systolic function and ejection fraction of 
62 percent.  There was a patent left main coronary artery, 
widely patent left anterior descending artery, and circumflex 
artery with mild irregularities.  There was 100 percent 
occlusion of the proximal right coronary artery.  Following 
angioplasty, a stent was placed and flow restored, but there 
was some embolization of clot into the two posterior left 
ventricular branches.  The veteran did relatively well.  
Review of his previous chest x-rays suggested that severe 
respiratory failure was secondary to severe COPD due to 
emphysema and chronic bronchitis, this most likely due to 
cigarette smoking, and right lung opacity or mass, which was 
thought to be unresectable and most likely due to primary 
lung cancer, possibly alveolar cell carcinoma rather than a 
metastatis.  The next admission, in January 1997, was for 
adenocarcinoma of the lung diagnosed by sputum cytology with 
a history of COPD and prior MI.  The COPD and the 
arteriosclerosis resulting in MI were more likely than not 
due to the veteran's cigarette habit.  Neither the admission 
history and physical nor the discharge summary commented 
about the status of the veteran's pedal pulses.  There was 
said to be no cyanosis, clubbing or edema.  The veteran 
apparently had not complained of a painful left foot during 
that admission.  He was again admitted to the NFRMC on 
February 20, 1997, at the age of 73, approximately one year 
following his MI.  He reported acute onset of atraumatic pain 
in the left foot increasing over four to five hours.  

On examination, dorsal pedis and posterior tibial pulses were 
absent but were palpable in the right foot, this was in 
contrast to previous reports that the right dorsalis pedis 
pulse was not palpable and left femoral artery to the left 
femoral artery pulse was less strong than the right.  Right 
and left popliteal artery pulses were said to be symmetrical.  
The veteran underwent arteriogram of the left lower extremity 
revealing occlusion of the distal popliteal artery and no 
significant runoff vessels below the knee.  He was noted to 
have a non-unresectable carcinoma of the lung with severe 
COPD with some degree of respiratory failure, which made him 
a poor operative candidate.  A left femoral catheter 
thrombectomy under local anesthesia was attempted.  A # 3 
Fogarty catheter was passed through an axis transverse 
incision of the left femoral artery just opposite the left 
deep femoral artery.  There was excellent arterial flow 
proximally but the surgeon was unable to pass a femoral 
catheter or probing proximally up to the left exterior iliac.  
The # 3 Fogarty catheter was passed distally to the ankle 
level and large amount of clot removed with minimal amount of 
back bleeding.  The catheter was passed numerous times and 
various bands were made in the catheter in an attempt to 
cannulate the various tibial arteries.  Arteriogram was 
performed by injecting contrast into the artery demonstrating 
a patent vessel to the ankle which was later interpreted as 
being the peroneal artery.  This was thought to have 
indicated adequate revascularization.  The veteran was 
returned to the operating room later on February 20, 1997, 
for profusion apparently had not improved.  A vertical 
incision was made in the medial aspect of the leg below the 
knee and underlying popliteal artery dissected out.  The # 3 
Fogarty catheter was passed on the anterior tibial artery and 
go only possibly 4 centimeters before finding a solid 
obstruction.  No thrombosis was retrieved.  The bifurcation 
of the tibial in the old trunk was dissected out so that the 
catheter could be passed directly down the posterior tibial 
artery.  A large amount of clot was removed from the 
posterior temporal artery and the catheter passed again all 
the way past to ankle into the proximal foot.  Minimal black 
flow resulted.  The fact that the catheter could only be 
passed 4 centimeters into the anterior tibial artery 
suggested this was an occlusion due to arteriosclerosis 
rather than to traumatic occlusion from a commuted compound 
incomplete left tibial fracture at the junction of the middle 
upper third of the left tibial, which would have been at 
least 10 centimeters beyond the origin of the anterior tibial 
artery. 

In none of the available documents pertaining to the 
veteran's admission for left lower extremity arterial 
occlusion was there any indication of him having had 
superficial thrombophlebitis or DVT.  The veteran's death 
certificates indicated that he had expired on the fifth 
postoperative day and the examiner described the contents of 
both certificates and the March 1997 and August 1998 vascular 
surgeon's statements.  In the August 1998 statement, the 
veteran was said to have no DVT and the surgeon stated that 
the veteran died unexpectedly after an arteriogram performed 
to evaluate arterial circulation.  This apparently was done 
on the fifth postoperative day but the examiner had no record 
of an arteriogram being done.  The surgeon stated that the 
acute arterial thrombosis was probably related to 
hypercoagulable state associated with carcinoma of the lung, 
resulting in an arterial thrombosis or embolus.  In his 
initial discussion with the family, the surgeon suggested he 
could not see how this could be service related, adding that 
it was possible that the veteran could have developed another 
episode of acute thrombophlebitis, followed by pulmonary 
embolus, resulting in his death.  The surgeon stated that he 
told the family that this could be one scenario, in which 
injury during World War II and the veteran's recent death 
could be related.  He added that leg injuries led to an 
increased risk of thrombophlebitis and subsequent 
complications.  The surgeon did not state categorically that 
the veteran had had superficial thrombophlebitis or DVT 
during his recent hospitalizations.  An autopsy was not 
performed to determine whether the veteran had superficial 
thrombophlebitis, DVT or pulmonary embolus.  

A May 2000 VA examiner stated that he agreed that it was 
possible that there could have been an episode of 
thrombophlebitis in the veteran's leg and a pulmonary 
embolus.  Although, this was a possibility, such a diagnosis 
would be relegated to medical speculation.  He concluded that 
there was no evidence that veteran's service-connected 
peripheral venous disease was the cause of his death.  

In a statement dated in October 2002, the appellant stated 
that the veteran was seen at Lake City VA Medical Center in 
the mid-1960s and was told that the residuals of the shrapnel 
in his body had gotten into his bloodstream.  But nothing 
seemed to ever be done, which made it difficult for the 
veteran to establish any other service-connected disability 
for his leg.  She asserted that, it was only common sense, 
that if someone carried shrapnel and bullet fragments in 
their system for 40 plus years, it would eventually affect 
the blood in other parts of his body.  She stated that, 
according to the vascular surgeon, this was exactly what 
happened to the veteran.  Unfortunately when she asked the 
vascular surgeon to make a statement about this, the 
statement seemed to ramble.  The appellant could not attest 
to the rating ability of any physician but she did know that 
her husband whom she lived with all those years suffered 
tremendously from his war wounds.  She added that even though 
this was not the primary cause of death, it certainly was a 
secondary cause for which the veteran should have been 
service connected.  The examiner concluded that there was no 
evidence in the veteran's claims file that he had 
embolization of shrapnel or that it got into his bloodstream.  
The hypercoagulability, which the vascular surgeon referred 
to, was due to the veteran's primary lung carcinoma rather 
than to his old shrapnel wounds or remaining shrapnel, of 
which the examiner saw no evidence on any radiology reports 
in the claims file.  Even though the veteran may have 
suffered an anterior tibial artery occlusion as a result of 
his injury, the examiner saw no evidence supporting that fact 
in any of the VA examination reports.  The bilateral absence 
of dorsalis pedis pulses mentioned in the 1981 VA examination 
report, when the veteran was 58, was more likely than not due 
to his cigarette habit, which eventually caused sufficient 
arteriosclerosis to result in a CVA and an MI.  If it could 
be proven that the left anterior tibial artery occlusion had 
been caused by shrapnel injury, war wounds could be 
implicated in the veteran developing arterial insufficiency 
of the left lower extremity.  Without documentation of 
absence of left anterior tibial dorsalis pedis pulse, soon 
after the shrapnel injury it would be speculation to state 
that a left anterior tibial artery occlusion from war wounds 
contributed to the veteran's demise.  The occlusion in the 
anterior tibial artery documented by the surgeon was at least 
10 centimeters proximal to the site of the fracture described 
in the previous rating decisions.  It would be speculation to 
state that the veteran expired from a pulmonary embolism from 
his apparently minimal lower extremity venous disease.  In 
summary, the examiner stated that it would be only 
speculation to state that the veteran's demise resulted from 
complications of his war injuries and is more likely than not 
that the veteran's several arterial occlusions resulted from 
a 50-pack-year history of cigarette smoking and family 
histories of arterial occlusions resulting in MI.

Thus, the two VA examiners agreed that it would be only 
speculation to state that the veteran's demise resulted from 
complications of his war injuries and concluded that the 
veteran's service-connected disabilities did not contribute 
to his death. Without any competent evidence of a nexus 
between the cause of the veteran's death and his service-
connected disabilities, the claim for service connection for 
the cause of the veteran's death must be denied.

The only remaining evidence the appellant has submitted that 
supports her claim are her own statements, along with others 
made by her representative.  They, as laypersons, with no 
apparent medical expertise or training, are not competent to 
comment on the presence, or etiology, of a medical disorder.  
Rather, medical evidence is needed to that effect.  See 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  Thus, their 
statements do not establish the required evidence needed, 
that is, a nexus between the veteran's service and his 
service-connected disabilities and his death.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Accordingly, for the reasons stated above, the Board finds 
that entitlement to service connection for the cause of the 
veteran's death is not warranted, and there is no doubt to be 
resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Entitlement to DEA benefits

In pertinent part, Chapter 35, Title 38, United States Code 
extends the VA educational program to surviving spouses of 
veterans who died of service-connected disabilities and to 
the surviving spouse of a veteran who, when he died, had a 
service-connected total disability that was permanent in 
nature.  See 38 U.S.C.A. §§ 3500, 3501(a)(1) (West 2002); 38 
C.F.R. § 3.807 (2004); 38 C.F.R. 
§ 21.3021 (2004

The record shows that at the time of the veteran's death in 
February 1997, none of his service-connected disabilities was 
rated more than 30 percent disabling.  Likewise, the record 
shows that none of his service-connected disabilities was, at 
any point during the veteran's lifetime, rated as 100 percent 
disabling.  Since service connection for the cause of the 
veteran's death is not warranted, and as the veteran, when he 
died, did not have a service-connected total disability that 
was permanent in nature, the Board concludes that the 
criteria for basic eligibility for DEA under Chapter 35, 
Title 38, United States Code, have not been met.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Basic eligibility for DEA under Chapter 35, Title 38, United 
States Code is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


